Citation Nr: 1409158
Decision Date: 03/04/14	Archive Date: 04/18/14

Citation Nr: 1409158	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-16 139	)	DATE MAR 04 2014
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a right shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board denied the claim for an increased rating in January 2012.  The Veteran requested reconsideration, which was ordered by a Deputy Vice Chairman of the Board in April 2012.  Accordingly, the appeal is presently before an expanded panel of the Board, as provided by 38 U.S.C.A. § 7103(b).  

The matter was remanded to the RO in February 2013 for additional development.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

On the claim for an increased rating for right shoulder disability, in July 2008, the Veteran submitted a letter with the name and address of the VA Medical Center (VAMC) in St. Louis, Missouri, but did not specifically state that he had received treatment there.  In April 2009, the Veteran was asked to clarify whether he had in fact received treatment for his right shoulder at the St. Louis VAMC, but he did not respond.  

Evidence received pursuant to the February 2013 remand includes a May 2010 VA clinical note, indicating that the Veteran was treated at the St. Louis VAMC in 2009 and/or 2010 for shoulder pain.  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, these records must be obtained.  
The recently received VA clinical notes contain the Veteran's reports that he is treated for his right shoulder disability by non-VA providers at North Kansas City Hospital.  As these records may be relevant to the claim, efforts must be made to obtain them.  38 C.F.R. § 3.159(c)(1).  

On the claim for a TDIU, evidence received in August 2013 reflects that the Veteran was employed at the VAMC Leavenworth until 2001.  His employment records must be obtained from the Office of Personnel Management (OPM).  38 C.F.R. § 3.159(c)(2).  

The Veteran underwent a VA TDIU examination in December 2013.  The examiner noted that the Veteran was unable to engage in physical employment, but sedentary employment may be possible.  However, this does not answer the question of whether or not the Veteran can engage in "substantially gainful employment" as contemplated by 38 C.F.R. § 4.16(b).  The question must be addressed.  

Updated VA treatment records must also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from VAMC St. Louis all records of the Veteran's treatment for right shoulder pain.

2.  Obtain all VA treatment records from VAMC Leavenworth since December 2013.

3.  After securing any necessary authorization, obtain all records of treatment for a right shoulder disability from North Kansas City Hospital.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain them.


4.  Obtain from OPM copies of any disability retirement determination and all medical records used to support such a decision.  

5.  Return the claims folder to the December 2013 TDIU examiner, if available, for review.  The claim folder and a copy of this remand must be provided to the examiner, and the examination report must reflect review of both.  

The examiner must determine whether the service-connected right shoulder disability (currently the only disability for which service connection has been established) precludes the Veteran from engaging in substantially gainful employment, without regard to his age or nonservice-connected disabilities.  

The examiner must be advised that although VA regulations do not provide a definition of substantially gainful employment, VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the December 2013 examiner is no longer available, another examination must be scheduled and the examiner directed to address the questions set forth above.

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
         RONALD W. SCHOLZ                                   George E. Guido, Jr. 
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
	                                                 MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Citation Nr: 1304227
Decision Date: 02/06/13	Archive Date: 04/10/13

Citation Nr: 1304227	
Decision Date: 02/06/13    Archive Date: 02/19/13

DOCKET NO.  08-16 139	)	DATE FEB 06 2013
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a right shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

 The Veteran served on active duty from April 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected right shoulder disability from 20 percent to 30 percent.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In December 2008, the Board remanded the rating claim to the agency of original jurisdiction (AOJ) for further evidentiary development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to an increased rating for the service-connected right shoulder disability was recertified to the Board on October 27, 2011, and the Veteran and his representative were notified that he had a period of 90 days, or until January 25, 2012, to submit additional evidence.  38 C.F.R. § 20.1304.

On January 6, 2012, the Veteran's representative filed a request for a complete copy of the Veteran's claims folder, despite the fact that a copy of the claims folder has been previously provided to her office twice during the course of the appeal.  

The Board issued a decision on January 10, 2012, denying the claim for an increased rating.  The Veteran requested reconsideration, pointing out that the Board's decision was issued prior to the expiration of the 90 day period for submitting additional evidence, and because a Privacy Act request was unfulfilled prior to the promulgation of the decision.  Reconsideration was ordered by a Deputy Vice Chairman of the Board in April 2012.  Accordingly, the appeal is presently before an expanded panel of the Board, as provided by 38 U.S.C.A. § 7103(b) (West 2002).

In December 2012, VA received a letter from the Veteran's representative which expressly states that it was being sent in response to the Board's April 2012 Order of Reconsideration.  The Board construes this statement as a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.The letter is, for the most part, argument by the Veteran's representative which is essentially duplicative of evidence already of record.

In the December 2012 correspondence, the Veteran's representative reported that his right shoulder disability has rendered him unable to find and maintain gainful employment.  When evidence of unemployability is submitted during the course of an appeal for an increased rating, a claim for TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim is currently before the Board on appeal as part and parcel of the Veteran's increased rating claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptomatology associated with his service-connected right shoulder disability renders him unemployable.  On remand, VA must send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, regarding his claim for entitlement to a TDIU.  The Veteran must also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  Updated VA treatment records must also be obtained, and the Veteran must be scheduled for a VA examination in connection with his claim for a TDIU, since none of the VA examinations of record commented on the impact of his service-connected right shoulder disability on his ability to find and maintain substantially gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain all treatment records dated since May 2010 from the VA Medical Center in Leavenworth, Kansas, and all associated clinics.  Treatment records must also be obtained from any other VA facility identified by the Veteran or in the record.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination. The claims folder must be reviewed in conjunction with the examination.

The examiner is to identify all manifestations of the Veteran's right shoulder disability and determine the extent to which the Veteran's right shoulder disability alone (currently the only disability for which service connection has been established) affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities, including paraplegia.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




			
          RONALD W. SCHOLZ                                     George E. Guido, Jr.
	             Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals



	                         __________________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Citation Nr: 1200962	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was last before the Board in December 2008 at which time it was remanded for further development.  That development has been substantially completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

Following the Board's remand, the RO increased the evaluation of the Veteran's right shoulder disability to 30 percent disabling.  Particularly, the RO assigned a 30 percent initial evaluation by eliminating a previously imposed offset related to aggravation caused by the Veteran's nonservice-connected paraplegia.  Because the maximum benefit sought on appeal was not granted, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

At no time during the applicable period has the competent and probative evidence demonstrated that the Veteran's right shoulder disability has manifested by limitation of motion of the arm to 25 degrees from the side, or less.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, VA records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disability, as well as their impact on employment.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, history and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder. A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5201, relating to limitation of motion of the arm, provides a minimum rating of 20 percent disabling where motion of the arm is limited to shoulder level (and a non-compensable rating for motion of the arm greater than shoulder level).  A maximum 40 percent evaluation is warranted for limitation of motion of the arm to 25 degrees from side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder. Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder. 38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

By way of background, the Board notes that the present claim stems from a September 1989 claim.  In this regard, a review of the evidence of record dated roughly contemporaneous therewith discloses no clinical evidence regarding the right shoulder.  In his formal claim the Veteran indicated that he sought service connection for a "right shoulder injury residuals, weakness, motion restriction."  

In May 2002 the Veteran received a chest X-ray through VA.  The X-ray revealed degenerative osteoarthritis of the right shoulder.  

Of record is a June 2002 VA record pertaining to a complaint of chronic right shoulder pain that was unresponsive to treatment.  A possible rotator cuff tear was suspected.  An ultrasound of the shoulder demonstrated findings suggestive of a complete tear of the right supraspinatus tendon.  

An August 2002 VA treatment record documents a complaint of a 2 month history of right shoulder pain.  At this time, he described a constant, aching pain in the shoulder, that was worse with elevation or right-sided lying.  Right shoulder impingement syndrome, improved, was assessed at this time.  

A September 2002 VA note documents similar complaints, as well as that the Veteran had failed to have sustainable benefit from a right shoulder injection.  The extremities demonstrated full active range of motion with mild pain at this time.   Right rotator cuff tear was assessed.  

In January 2003 the Veteran was seen by VA orthopedics for an evaluation of a right shoulder rotator cuff tear.  At this time, a history of right shoulder problems for years was noted, as was a right shoulder dislocation in 1970.  During the examination, the Veteran reported that over the recent years he had noticed decreased range of motion with increased pain.  He complained of pain at a level of 8/10 at this time.  He was noted as being right hand dominant.  Objective examination showed mild muscle atrophy of the right shoulder compared with the left, as well as tenderness with palpation and mild to moderate right acromioclavicular tenderness. 

In August 2003 the Veteran was seen through VA for a complaint of right shoulder pain.  At this time, the Veteran described pain in the shoulder at a level of 4/10.  Active range of motion was full at the time with mild pain.  Right rotator cuff tear and right shoulder degenerative joint disease were assessed.   

A September 2003 VA note documents a complaint of constant aching right shoulder pain, worse with elevation or right-sided lying.  This record also documents that the Veteran had a history of incomplete paraplegia secondary to a 1973 motor vehicle accident and that the Veteran reported pain in his shoulder with transferring to and from and while using his wheelchair.  Examination showed that the right shoulder exhibited continued decreased abduction range of motion and strength.  Impingement sign was positive.  Right shoulder impingement, worsening with manual use of wheelchair was assessed.  

In August 2005 the Veteran was afforded a VA examination.  At this time, he complained of constant pain in the shoulder at a level of 7-8/10 and that he could no longer manage his manual wheelchair due to his shoulder pain.  He reported weakness, stiffness, occasional warmth, fatigability and lack of endurance.  He denied swelling, redness, instability, giving way or locking.  He related that he had flare-ups occurring every other day, 15 days per month, with a severity of 10/10 lasting 3 to 4 days.  He reported aggravation of shoulder pain with use and weather changes, and complained of shooting pain in the arm on occasion.  He was then taking morphine and other medication for breakthrough pain and with good relief and with no side effects.  He denied any dislocations of the shoulder since 1971.  The Veteran had significant reduction of motion and function during flare-ups and pain in the shoulder with any motion activities that required moving the arm, including transferring in and out of the care, on and off the toilet, activities of daily living and driving.  

Forward flexion of the shoulder was from zero to 100 degrees.  Abduction was to 90.  External and internal rotation were each to 50 degrees.  Active and passive motion were equal and the Veteran had pain throughout all motions.  There was no edema, effusion or instability.  Degenerative arthritis, bilateral shoulders, rotator cuff tear right shoulder and impingement bilateral shoulders were assessed.   

In February 2007 the Veteran was afforded another VA examination.  At this time the Veteran complained of right shoulder pain primarily aggravated by abduction and flexion.  He was then able to actively abduct the right shoulder to 75 degrees and flex it to 100 degrees.  There was no pain on motion and no additional limitation after repetitive use.  A right rotator cuff tear was assessed at this time. 

In a September 2008 letter the Veteran related that his right shoulder continued to cause him problems.  In this regard, he noted that he would awake at night with severe pain, even though he took pain medication at bed time.  He also noted that transfers to and from his wheelchair had become harder for him to perform.  He noted that this hindered him in getting in and out of bed, using the toilet and tub, as well as driving.  

In March 2008 the Veteran presented at a VA facility with a primary complaint of left shoulder pain; however, the right shoulder was addressed at this time.  The right shoulder exhibited no gross atrophy.  Forward flexion was to 90 degrees.  Extension was to 35 degrees.  Abduction was to 150 degrees.  Adduction was to 120 degrees.  Internal rotation was to 60 degrees.  External rotation was to 30 degrees.  The shoulder exhibited mild tenderness bilaterally.  Sensory was grossly intact in the upper extremities, as was proprioception.  Chronic bilateral shoulder pain, secondary to overuse pain syndrome of the shoulder due to paraplegia was assessed.  

In furtherance of substantiating his claim the Veteran submitted a May 2009 letter from C.A.B., M.D.  In this letter, Dr. B. related that the Veteran had severe arthritis at the glenohumeral joint as well as moderate to severe arthritis at the acromioclavicular joint.  Dr. B. also noted that he also had severe tendinopathy of the rotator cuff, with no definite tears noted.  Dr. B outlined that the Veteran would wake up from shoulder pain and that this condition limited him in getting around in his wheelchair.  

In September 2009 the Veteran presented at a VA facility for a follow-up on right shoulder pain.  At this time, he denied numbness, tingling or weakness in the right arm.  Examination of the right extremity showed a trigger point of the right trapezius over the superior border of the scapula.  There was tenderness over the acromioclavicular joint, posterior glenohumeral joint and the biceps tendon.  The Veteran was unable to abduct the shoulder past 90 degrees.  External and internal rotation were limited by about 20 degrees as well.  There was pain with resisted abduction and external rotation.  Impingement signs were positive.  Yergason's and drop arm test were negative.  Strength was 5/5 in all major muscle groups of the right upper extremity and sensation was intact.  Deep tendon reflexes were 2+/4 in the biceps, triceps and brachoradialis.  The Veteran received bilateral shoulder injections.  

In February 2010 the Veteran was afforded another VA examination.  At this time, he complained of continuous pain in the right shoulder at a level of 8/10, for which he took morphine and other medication.  He denied any true flare-ups and noted that the problem was continuous.  The Veteran was able to do all of his activities of daily living and was noted as right hand dominant.  He also reported occasional numbness in the arm, as well as stabbing pains at a level of 10/10 during the night, relieved by changing sleeping positions.  

Physical examination showed symmetrical shoulders.  There was no swelling or erythema, but there was tenderness on the posterior aspect of the right shoulder, opposite the head of the humerus.  Forward flexion was to 90 degrees, with pain at the end.  Abduction was to 90 degrees, with pain at the end range.  External rotation was to 8 degrees with pain at the end.  Internal rotation was to 68 degrees with pain at the end.  Additional pain was noted from repetitive use.  Degenerative osteoarthritis of the glenohumeral and acromioclavicular joints of the right shoulder were assessed.

In May 2010 the Veteran again presented at a VA facility for evaluation of right shoulder pain.  He denied any recent history of dislocations, as well as any instances of instability.  He complained of worse pain at night and with performing any overhead activity.  Examination showed no gross deformities, bruising, swelling or erythema to the shoulders.  Forward flexion was to 90 degrees and abduction to just under 90 degrees.  There were no significant tender points about the shoulder or acromioclavicular joint.  
In July 2010 the examiner that conducted the February 2010 examination entered a clarifying addendum to their opinion.  In particular, the examiner related that "[t]he statement in this C&P examination [that] 'there was additional limitation due to pain following repetitive use' did not include additional limitation of motion."  The examiner noted that "[t]here was no additional limitation of motion observed after repetitive use."  

Initially, the Board notes that the Veteran was assigned an initial rating of 20 percent in the March 2007 rating decision.  At that time, the RO determined that the impairment shown to be present in the shoulder met the criteria for a 30 percent evaluation.  However, the RO assigned a 20 percent based on a finding by a VA examiner that half the impairment present was shown to be attributable to nonservice-connected disability.  As noted in the Introduction, the RO recently increased the evaluation of the Veteran's right shoulder disability to 30 percent disabling.  In doing so, the RO eliminating the previously imposed offset related to the degree of impairment caused by the Veteran's nonservice-connected paraplegia.  In considering the evidence on appeal, and having resolved doubt in favor of the Veteran, the Board agrees with the RO's more recent approach and will consider all symptoms and manifestations shown in the shoulder during the period under consideration in this appeal to be attributable to his service-connected disability.

Having reviewed the evidence, however, the Board notes that it does not find Diagnostic Codes 5200, 5202 and 5203 to be applicable in this case.  There is no competent evidence of ankylosis of the Veteran's right shoulder, thus rendering Diagnostic Code 5200 in applicable.  With respect to Diagnostic Code 5202, there is no sign that the Veteran's humerus is impaired, thus rendering this diagnostic code likewise inapplicable.  Moreover, as 20 percent is the maximum evaluation provided under Diagnostic Code 5203, and the diagnostic code clearly contemplates evaluation based upon limitation of motion, it would constitute pyramiding for the Board to separately consider this code.  38 C.F.R. § 4.14.

Accordingly, in order to substantiate a schedular evaluation in excess of 30 percent, the evidence must establish that the Veteran's dominant right arm exhibits limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A review of the pertinent evidence shows that flexion of the right shoulder has been limited to 90 degrees, at most, even taking into account limitation resulting from pain and other symptoms.  Likewise, abduction, external rotation and internal rotation have been limited to 75 degrees, 8 degrees and 50 degrees, respectively.  These metrics clearly do not approximate limitation of motion of the right arm to 25 degrees from the side.  This has been true throughout the course of this appeal.  Fenderson, supra.  For these reasons the claim must be denied.

In considering the DeLuca factors, the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 30 percent evaluation.  In this regard, the Board has considered the Veteran's consistent complaints of pain throughout this appeal, and the fact that he is competent to report such symptoms.  The Board has also considered the finding in the August 2005 VA examination that he experienced pain throughout all ranges of motion.  Given the general nature of that finding, however, the Board does not believe that the VA examiner intended to indicate that the Veteran experienced pain during the entire process of flexion and other ranges of motion.  Rather, the Board believes that the VA examiner merely intended to indicate that the Veteran reported pain at some point during the process of moving under each type of range of motion.  The Board believes this interpretation is consistent with the results of each of his subsequent VA examinations, wherein the VA examiners more specifically considered the precise point during which such motions he reported experiencing pain or other such symptoms.  Ultimately, the Board finds the most probative evidence of record regarding the degree of functional impairment resulting from pain and other symptoms to be the specific clinical findings of these VA examiners.  Here, the 30 percent disability rating assigned already contemplates the degree to which motion is limited by pain and other symptoms.

In this regard, and to the extent that it can be said that the examiner that conducted the February 2010 examination awkwardly worded their opinion, when the opinion is viewed in its entirety, and in its full context, it is clear that the examiner did not observe any further limitation of motion of the right shoulder caused by pain after repetitive use.  The examiner's choice of language is not error where the opinion is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. App. 22 (1998).

For these reasons, the Board concludes that the preponderance of the evidence is against granting a schedular evaluation in excess of 30 percent for the Veteran's right shoulder disability.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for a right shoulder disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


